Citation Nr: 0020649	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral hip 
condition, claimed as secondary to service-connected 
residuals of a gunshot wound to the left leg and sacroiliac 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that in his 
substantive appeal of March 1999, the veteran requested to be 
afforded a personal hearing at the RO before a Traveling 
Member of the Board.  However, he subsequently canceled his 
hearing.  The Board will now proceed with its review of the 
veteran's appeal.  

During the pendency of this appeal, the issue of the 
veteran's entitlement to an increased disability evaluation 
for his service-connected sacroiliac strain was reasonably 
raised.  More specifically, the question of whether sciatica 
has developed, and whether it is related to sacroiliac 
strain, must be addressed.  Accordingly, it is referred to 
the RO or all action deemed necessary. 


FINDING OF FACT

There is no competent evidence of a nexus or link between any 
diagnosed degenerative arthritis of the hips and any incident 
of the veteran's active service, or to his service-connected 
residuals of a gunshot wound or sacroiliac strain.  


CONCLUSION OF LAW

The veteran's claim for service connection for a bilateral 
hip disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, service connection may be 
granted for a disorder shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310 (1999).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder that was either 
caused or aggravated by a service-connected disability.  See 
generally Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of [5107]."  Murphy v. Derwinski, 
1 Vet. App. 240, 243 (1990).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  In cases of secondary service 
connection, medical evidence is also required to establish a 
nexus or link between the claimed disability and the service-
connected disability.  See Jones v. Brown, 7 Vet. App. 134 
(1994) (claim for secondary service connection for glaucoma 
is not well grounded where the only evidence in support of 
the claim is the appellant's unsupported lay testimony).  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  Alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

In the present case, by a February 1946 rating decision, 
service connection was initially granted for what was 
characterized as a wound of the lateral aspect of the left 
leg with hypesthesia of the left ankle involving muscle group 
XI.  A 10 percent evaluation was initially assigned, 
effective from December 8, 1945.  However, by a rating 
decision of April 1947, the RO determined that clear and 
unmistakable error (CUE) had been committed with respect to 
the assignment of the 10 percent evaluation for the veteran's 
residuals of a gunshot wound to the left leg, and increased 
his assigned initial rating to 30 percent.  The increased 
evaluation was based on medical evidence in which the veteran 
was found to have a perforating gunshot wound of the proximal 
third of the left leg and also post-traumatic nerve injury 
with motor and sensory changes.  In addition, by that rating 
decision, service connection for sacroiliac strain, secondary 
to the gunshot wound, was also granted.  

The veteran's service medical records show that the veteran 
sustained a gunshot wound to the left calf on the island of 
Pelelui in the South Pacific Theater during World War II.  At 
that time, he was noted to have incurred traumatic nerve 
damage as a result of the gunshot wound.  Post-service 
clinical treatment records and examination reports dating 
from October 1946 through April 1993 are significant for 
complaints of left hip pain.  However, the report of a VA 
rating examination of September 1967 failed to disclose any 
abnormalities involving either hip.  

In March 1981, the veteran underwent a VA rating examination 
in which he was found to have degenerative arthritis of the 
left hip.  The examiner concluded with a diagnosis of 
sacroiliac strain by history with low back pain.  On the 
basis of that examination report, service connection for 
arthritis of the left hip was denied by an April 1981 rating 
decision.  However, it does not appear that the veteran was 
ever informed of that rating decision.  

In any event, a statement dated in July 1981 was received 
from the veteran's personal physician, J. D. Ritter, M.D.  
Dr. Ritter indicated that his clinical examination of the 
veteran failed to disclose any symptoms consistent with 
degenerative arthritis of the left hip, and that it was 
therefore his opinion that the veteran did not have 
degenerative arthritis of the left hip.  Rather, Dr. Ritter 
offered his opinion that the problems the veteran had 
experienced with his left leg were due to his service-
connected residuals of a gunshot wound.  

The veteran underwent a VA rating examination in March 1998.  
The report of that examination shows that he complained of 
experiencing pain radiating from his lower back into his 
buttock and into the thigh, but not into the hip per se.  He 
stated that his hips did not bother him.  There was no 
limitation of motion involving the veteran's hips.  X-ray 
results showed minimal degenerative disease and changes in 
the hips.  The examiner concluded with a diagnosis of minimal 
degenerative joint disease of the hips, unrelated to the 
lumbosacral spine or the left leg injury.  The examiner 
continued to state that the veteran's hip disorder was not 
related to the chronic mild back strain.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a bilateral hip disorder, claimed 
as secondary to his service-connected residuals of a gunshot 
wound to the left leg and a sacroiliac strain.  The service 
medical records show that the veteran sustained a gunshot 
wound to the left leg, and that the veteran experienced 
traumatic nerve damage as a result.  He was later found to 
have incurred a sacroiliac strain as a result of his service-
connected residuals of a gunshot wound.  The veteran was 
subsequently found to have degenerative arthritis in his left 
hip in March 1981.  In addition, at the time of his most 
recent rating examination of March 1998, the veteran was 
found to have degenerative changes in both hips, and the 
examiner specifically stated that such was not the result of 
any service-connected disability. 

While the veteran is shown to have a present disability with 
respect to degenerative arthritis in both hips, there is no 
medical opinion stating that such was incurred in service, or 
as a result of his service-connected residuals of a gunshot 
wound to the left leg or his sacroiliac strain.  While the 
diagnosis of arthritis in the left hip in March 1981 was 
disputed, nonetheless, assuming that such diagnosis showed a 
present disability at that time, there was no opinion linking 
any degenerative arthritis to service or to the service-
connected disabilities.  Likewise, there was no showing of 
continuous symptomatology involving degenerative arthritis 
following the veteran's discharge from service.  See Savage, 
supra.  Accordingly, absent a medical opinion establishing 
the required medical nexus between any diagnosed degenerative 
arthritis of the hips and active service, to include any 
service-connected disabilities, the veteran's claim must be 
denied as not well grounded.  Here, the Board emphasizes that 
degenerative arthritis of the hips is the only diagnosed 
separate disability of the hips, and that no nexus evidence 
has been presented between that disability and service.  

Moreover, lay statements by the veteran that he has a 
bilateral hip disorder resulting from his service-connected 
left leg and back disabilities do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  What is missing in this case, 
is a medical opinion, supported by medical evidence and a 
plausible rationale, that the veteran currently suffers from 
a bilateral hip disorder that was incurred as a result of his 
active service or his service-connected disabilities.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a bilateral hip disorder.  The Board has not 
been made aware of any additional relevant evidence which is 
available which could serve to well ground the veteran's 
claim.  In the absence of a well-grounded claim, the VA has 
no duty to assist the veteran in the development of evidence 
with respect to that claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  
The Board also views its discussion as sufficient to inform 
the veteran of the evidence necessary to complete a well-
grounded claim for service connection.  

The Board further recognizes that this claim is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits 
while the Board has determined that his claim is not well 
grounded.  However, when an RO does not specifically address 
the question whether a claim is not well grounded, but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  See Meyer v. Brown, 9 Vet. 
App. 492, 432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral hip disorder is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

